Title: John M. Carter to Thomas Jefferson, 25 July 1815
From: Carter, John M.
To: Jefferson, Thomas


          Respected Sir,  Georgetown, (D.C.) July 25th 1815.
          The favor with which you honored me, in acknowledging the receipt of a copy of Col Taylor’s Arator, which I had forwarded by Mail, to you, came duly to hand, and I am grateful for your attention to the liberty I took, inasmuch as I am so far afforded an opportunity to offer you my services as a Printer, if I can be useful to you in the line of my profession.—A report has reached me, that the Hon. Thos M. Randolph is preparing for publication some answer to or criticism to Arator, he having taken some personal exceptions at some passages of it.—As I have not the honor of being personally known to this gentleman, may I ask it as a particular favor of you, Sir, (from your convenience to him) to represent me and my profession to him, with a view to serve him in his publication if he should desire it? I feel myself equal or better qualified to this end, than any other person of my profession, that I know of, if I may suppose that Mr R. should be desirous for his publication to take the same range or distribution that Arator has done, with a view to an equal hearing;—as a knowledge of which rests alone with me,—and I would use every means in my power to publish and circulate the work in question, with the utmost facility.
          I would avail this opportunity also, Sir, barely to acquaint you with an intimation I have had, concerning a Correspondence in which you are engaged with the Hon. John Adams of Massachusetts, which, when concluded, may be designed for publication—in which event, I should consider myself highly favored with the execution of it.
          I beg you, Sir, to accept my best respects, and And am your very obt ServtJno. M. Carter.
        